                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

KLX Energy Services, LLC,                 )
                                          ) ORDER FOR STATUS CONFERENCE
               Plaintiff,                 )
                                          )
       vs.                                )
                                          )
Telos Industries, Inc., and Dustin Adams, )
                                          ) Case No. 1:18-cv-225
               Defendants.                )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on June 9, 2020, at 9:00 a.m.

The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 23rd day of December, 2019.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
